DETAILED ACTION
This action is in response to the amendments filed on Dec. 27th, 2021. A summary of this action:
Claims 1-2, 5-9, 12-16, 19, 21 have been presented for examination.
Claims 1, 8, 15 have been amended
Claims 1-2, 5-9, 12-16, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khouzani et al., “Railway Maintenance Management Using a Stochastic Geometrical Degradation Model” in view of Budai-Balke (hereafter Budai), “Operations Research Models for Scheduling Railway Infrastructure Maintenance”, 2009, PhD Dissertation from Erasmus University Rotterdam and in further view of Soleimanmeigouni et al., “Track geometry degradation and maintenance modelling: A review”, 2016.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 103 Rejection
The rejection is maintained, and has been updated as necessitated by amendment. 

Applicant submits (remarks, page 13): “...Applicant respectfully submits that "age" (as in Soleimanmeigouni) is not the same as "wherein a measured characteristic for the physical asset 

Examiner’s Response:
	This is not persuasive.
	The term “Age” would have been inferred by a skilled person to have been an example usage of a time period [the “age”] which was based on the date of manufacture. 
For the broadest reasonable interpretation in view of the specification, see at least ¶ 20 for “For a given segment of railway tracks, these characteristics may include, e.g., geographic location, weather, similarity with other models, and manufacture date.”
	A skilled person, given the context that the “date of manufacture” is for embodiments such as “segment of railway tracks” would have readily understood that the term “date of manufacture” would have included the date on which a “segment of railway tracks” were manufactured at the site of the track segment, e.g. constructed/installed at the site. 
	To further clarify: see ¶ 48 in the instant specification which recites that a “bridge” is an example asset. A skilled person would have readily inferred that the “date of manufacture” (also ¶ 48) of a “bridge” such as part of “infrastructural asset fleets” (¶ 2 of the instant specification) would have included the completion date of the construction of the bridge at the 

	E.g., Budai, page 149, for the glossary on “Rail”: “Rails deteriorate through natural processes, such as corrosion. In certain environmental conditions (such as heavy pollution, wet tunnels and salt-laden atmospheres) this process can be accelerated in such of way that it becomes the primary factor of maintenance and renewal. The life of the rail is also determined by fatigue. It is considered to be partly "consumed" each time it is subjected to the wheel loads of passing trains. As the cumulative track carried by a piece of rail increases with its age in service, there will be an increasing likelihood that the rail metal will develop internal defects. Monitoring of rail defects, and the actions necessary to respond to them when they are detected, are both important elements of rail maintenance.”
	E.g. Soleimanmeigouni, page 86, col. 2, ¶ 1: “As the age of ballast increases and with recurrent tamping interventions, the track geometry degradation accelerates, and a reduction in tamping efficiency might be observed.” Also see page 80, col. 2, ¶ 2, and page 74, col. 1, ¶ 2 for more clarification.  
	E.g., Budai, page 147, “Bridge”: “A bridge carries a road or railway across a river, a valley or another obstacle. Therefore, it carries the direct loads imposed by rail traffic. The bridge deteriorates by ageing [age since the date of manufacture], corrosion and other 'environmental' factors. Deterioration and economic life of a bridge significantly depend on the intensity of use. Metal bridges are particularly liable to fatigue. This leads to frequent component replacement or even full-scale reconstruction of the bridge.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khouzani et al., “Railway Maintenance Management Using a Stochastic Geometrical Degradation Model” in view of Budai-Balke (hereafter Budai), “Operations Research Models for Scheduling Railway Infrastructure Maintenance”, 2009, PhD Dissertation from Erasmus University Rotterdam and in further view of Soleimanmeigouni et al., “Track geometry degradation and maintenance modelling: A review”, 2016.


Regarding Claim 1
Khouzani teaches:
A computer-implemented method for 2facilitating development of a degradation model, the method comprising: (Khouzani, abstract, teaches “a railroad management system” with a database and a model, further see page 7 column 1 ¶ 1 which teaches “it is essential to apply simulation software”[ with a computer with a memory and processor], in a brief summary Khouzani, as cited here and below, teaches the claimed invention as Khouzani teaches using a degradation model of a physical asset, in combination with an genetic algorithm, to determine a predicted maintenance schedule)
..., 5wherein a measured characteristic for the physical asset is based on an 6owner of the physical asset...(Khouzani, section “Data Collection” on page 3: “The data were collected using an EM-50 car operated by the Tehran Urban and Suburban Railway Company...” [example of an owner of the asset for the data collection])
5performing, ....a random initialization of 7 a set of maintenance times for each physical asset10;(Khouzani teaches performing a random initialization of a set of maintenance times for each asset, e.g. “50 random solutions” as described in below, see figure 2 and abstract for an overview – this is a system which associates a “track geometrical improvement model”, a “cost model”, and a “track geometrical degradation model” for each “section” of a railroad (see page 3-4, the sections describing the models) and then applies a “genetic algorithm” to determine an optimal schedule, specifically as part of this process see page 4 section “Modeling the Problem Using the Genetic Algorithm” ¶ 1-2 which teaches setting up the sample population space wherein page 7 column 1 ¶ 1 teaches the application of the algorithm starts with “50 random solutions”, i.e. a genetic algorithm starts with a large potential design space [that is constrained to a real solution design space, see figure 2 “Constrains Definition”] and initializes a random  in regards to this space of “50 random solutions” including the “set of maintenance times” see fig. 4(a) which provides a visual depiction and the text on page 4, section “Modeling the problem…” – the random “the decision variable is to carry out treatment or not (binary variable) on a particular section in a specific time period.”, i.e. optimization algorithms starts/initializes by determining “random solutions” wherein these solutions include sets of maintenance times for each of the sections of track [each section is an example of an asset], this includes for a respective asset of the assets, 
also see abstract, teaches the system includes “optimum selection of tracks, appropriate time [for maintenance], and suitable maintenance actions” for the railroad using a “genetic algorithm”, see page 3 section “Track Geometrical Degradation Model” which teaches that the track was divided into segments [physical asset], in regards to this initialization being subject to constraints [e.g., the “based on...”]see figure 2, “Constrains definition”, i.e. the entirety of the genetic algorithm is subject to constraints which constrain the solution space)
	11setting the randomly initialized set of maintenance times as an initial set of 12maintenance times; (Khouzani, as cited above teaches this – specifically as part of this process see page 4 section “Modeling the Problem Using the Genetic Algorithm” ¶ 1-2 which teaches setting up the sample population space wherein page 7 column 1 ¶ 1 teaches the application of the algorithm starts with “50 random solutions” – these solutions are set as the randomly initialized set of maintenance times, see fig. 4(a) which provides a visual depiction and the text on page 4, section “Modeling the problem…” – the random “the decision variable is to carry out treatment or not (binary variable) on a particular section in a specific time period.)
13associating a degradation model and a maintenance model with each 14physical asset assigned, wherein a combined degradation and 15maintenance model for all of the physical assets ... is 16obtained by combining the degradation model for each physical asset ... with the maintenance model for each physical asset...; (Khouzani, in summary teaches a system which combines degradation models for each asset [e.g., the “Track geometrical degradation model”] with a maintenance model [e.g., the “Track geometrical improvement model”] for all of the assets in order to determine an optimum schedule [e.g., see figure 2], wherein as per page 6, col. 1, ¶ 2 “To develop a geometrical degradation model, a relationship should be defined between track-quality index and time. For this purpose, the regression modeling method is applied” and wherein, as per page 6, col. 1, ¶ 3 “To derive the track geometrical improvement model, the track quality index was calculated and plotted before and after improvement, i.e., tamping of the same track sections applied before, which are represented in Tables 3 and 4 and Fig. 8. Using the regression modeling method, the best curve was fitted to the data depicted in Fig. 8.”, and wherein, during the optimization process “If maintenance operation is assigned for a section, the associated track-quality index (after tamping) is modified using the improvement model [Eq. (6)]. The amount of track-quality index for the next year is calculated using the track geometrical degradation model” (page 6, col. 2, last paragraph, in other words each section of track is associated with a degradation model and an improvement model [e.g., see figure 10], wherein these models have model parameters, wherein the model parameters are estimated by regression fitting as well as each iteration of the optimization program [based on the combined degradation and maintenance model], i.e. the system creates degradation/maintenance models for the combined model, and then during see figure 7 for an example, also see figure 9 – figure 9 shows that the “TQI 0” parameter is updated each year (see equation 5), and that the TQI is further updated by the improvement model for the TQI after tamping
also see page 3, section “Track Geometrical improvement model” which teaches “To obtain a track geometrical improvement model, the track geometrical index before tamping is plotted against the track geometrical index after tamping. The best curve…was fitted to the data expressing the improvement of the quality index of a track after a treatment is carried out. This model was employed in the optimization problem to compute the future condition of a track section in cases tamping was advised.”)
	19performing, until a convergence is determined based on a predetermined 20threshold, steps comprising: (Khouzani, see figure 2 – this is “using genetic algorithms” – see figure 11, see page 7 col. 2, last paragraph “The convergence graph of the genetic algorithm is shown in Fig. 11. It can be observed that after 600 iterations, most constraints are fulfilled and the results converged at a rate less than 0.01 [example of a predetermined threshold]. Finally, the optimal 6-year maintenance program is presented in Table 5.” – see page 7, ¶ 1 for more clarification “...The solutions are evolved based on their fitness (i.e., TQI). That is, after mating existing solutions using crossover or/and mutation operators, offspring with higher TQI values than a solution in the existing population will enter into the population and be replaced with the solution with the lowest TQI. This operation continues until the population is converged to a solution...The objective function, which was maximization of track quality, and constraints, in other words this converges to when the “rate” of change in the objective function of the “TQI” is below 0.01 and all “constraints” are satisfied [from previous iterations, see figure 11])
	21estimating model parameters for each physical asset...2AM Amendment D PARC-20160574US01 (Final OAR).doc...based on the combined degradation and maintenance model 24using the initial set of maintenance times, 252628wherein estimating the model parameters based on the combined 29degradation and maintenance model indicates....indicates a value of a first measured 30characteristic for each physical asset ...at a given inspection time...a known difference between the first measured 33characteristic before and after a maintenance activity38; (Khouzani, as cited above, e.g. figure 7, figure 8, figure 9 teaches that the estimated model parameters indicate the value of the “TQI”/track quality index [value of a measured characteristic at each time interval, and also see equation 6 – the parameters include the constant “0.768” [known difference in the TQI before and after a maintenance activity, e.g. tamping] – in other words, the initial set of maintenance times, e.g. “50 random solutions” are input at the first iteration to the system, wherein then the system estimates the model parameters for the “Track geometrical degradation model based on the selected index”, the “Track geometrical improvement model” and also the “Cost model” as shown in figure 2, and then estimates the “TQI” as a result of the “random solutions” by estimating the parameters (e.g., equations 5 and 6] used in the various models based on the maintenance times, and then evolves/changes the “solutions” [the set of solutions are 
	39updating the degradation model for each physical asset ..., the maintenance model for each physical asset..., and the combined degradation and maintenance model for 42all of the physical assets... based on the estimated 43model parameters; (Khouzani, as cited above – the initial set of maintenance times is used to estimate the initial model parameters, and then the models are updated using said parameters to calculate the final TQI (e.g., equations 5 and 6) – then for claim interpretation the Examiner notes that the closest support is found in ¶ 31-32 which recites in part: “The system can then estimate model parameters ... for the physical asset based on the combined model,...Next, the system can calculate, based on the possible maintenance times, updated values for the set of maintenance times for the physical asset based on the degradation model and the estimated model parameters (operation 212)...Upon calculating the updated values for the set of maintenance times...the system repeats the process of estimating model parameters and calculating updated maintenance times. That is, the system re-estimates the model parameters and also re- 25 calculates the maintenance times.” also see the instant specification ¶ 42: “Thus, the system iterates through the two steps of first, fixing the maintenance times and estimating the model parameters, and second, fixing the model parameters and calculating the maintenance times, until the 10 appropriate in light of this, the limitation of “updating...” is merely reflecting that the parameters are fixed and a new set of maintenance times is calculated based on the combined model  – this is part of the Khouzani’s “iterations” to “convergence” of the combined model – see page 7 for clarification, e.g. “It starts with a population of 50 random solutions. The solutions are evolved based on their fitness (i.e., TQI). That is, after mating existing solutions using crossover or/and mutation operators, offspring with higher TQI values than a solution in the existing population will enter into the population and be replaced with the solution with the lowest TQI. This operation continues until the population is converged to a solution. Having deployed this software, the maintenance plan for the planning horizon is developed presented in Fig. 9. This figure clearly shows the maintenance action that should be implemented on all 39 sections over 6 years. The objective function, which was maximization of track quality, and constraints, including budget and track-quality index acceptable levels, were all met”, i.e., first the solutions are set, then the TQI is estimated based on the model parameters based on those solutions, then the system fixes the TQI and the parameters and selects “existing solutions” to calculate an updated set of solutions to replace the solution “with the lowest TQI”)
	d44etermining an updated set of maintenance times for 45each physical asset... based on:  the 46degradation model for each physical asset ...; and at least one maintenance time for each 48physical asset; (Khouzani, as cited above – this is part of “using genetic algorithms” (figure 2) wherein the “solutions” are updated by evolution, “That is, after mating existing solutions using crossover or/and mutation operations [finding new solutions based on the existing]” then the system updates “the existing population” of solutions [the sets of maintenance times for see table 5 for an example of the final set of maintenance times –this shows that each asset has assigned times for the maintenance [a value of “1” means to perform the maintenance in that “year” for that “section”] – this includes updating the degradation model as part of this, e.g. see figure 10 and see figure 9 which show examples of the various values for a single iteration)
	49AM Amendment D PARC-20160574US01 (Final OAR).doc52comparing an average change in [TQI] over all the physical assets...between the54 initial set of maintenance times and the updated set of maintenance times 56to the predetermined threshold; (Khouzani, page 7 - this is based on the “TQI” – see figure 9 which shows that this is based on the “Average of TQI”, i.e. “The objective function is to minimize the average track-quality index for all sections over the planning horizon.” (page 4 col. 2, ¶ 2) wherein page 7 clarifies “It can be observed that after 600 iterations, most constraints are fulfilled and the results converged at a rate less than 0.01.”
	57in response to the average change being not greater than the 58predetermined threshold, determining the convergence by outputting a 59predicted maintenance schedule and a condition of the assigned physical 60assets over time; (Khouzani, as cited above teaches this – see at least pages 4, 7, and figure 9 and see table 5 and see figure 10 – this teaches that when the average change is less than the threshold, e.g. “0.01” that the system outputs the solution, i.e. “This operation continues until the population is converged to a solution.” – table 5 is the schedule, and figures 9 and 10 are examples of the condition of the assets over time [i.e., the final solution would have had similar such output])
and 61in response to the average change being greater than the 62predetermined threshold, 63 setting the updated set of 64maintenance times as the initial set of maintenance times; (Khouzani as cited above on pages 4, 7, and figure 9, and elsewhere teaches this – the updated “solutions” are inserted into the “existing population”, i.e. the updated set of times is set as the initial set – this is for when the average change is greater than the predetermined threshold, e.g. “0.01”)

Khouzani does not explicitly teach assigning the assets into clusters, i.e.:
	3assigning physical assets into one or more clusters based on measured 4characteristics for the physical assets, 5...
... assigned 8to a first cluster of the one or more clusters
...assigned to the first cluster

Khouzani also does not explicitly teach the random initialization being based on a maximum time duration between activities, i.e.: 
performing, based on at least a maximum time duration between 6successive maintenance activities, a random initialization

Khouzani also does not explicitly teach the use of “average change in maintenance times”, i.e.: 
comparing an average change in maintenance 53times over all the physical assets... between the54 initial set of maintenance times and the updated set of maintenance times.........

Khouzani also does not teach: 
wherein a measured characteristic for the physical asset is based on ... a date of manufacture of the physical asset;...
252628wherein estimating the model parameters based on the combined 29degradation and maintenance model ..., a number of inspections, the given 32inspection time, and

Budai teaches:
..., 5wherein a measured characteristic for the physical asset is based on ... a date of manufacture of the physical asset; (Budai, page 149, glossary of terms for the term “Rail”: “The life of the rail is also determined by fatigue. It is considered to be partly "consumed" each time it is subjected to the wheel loads of passing trains. As the cumulative track carried by a piece of rail increases with its age in service [example of a measured characteristic being based on a date of manufacture], there will be an increasing likelihood that the rail metal will develop internal defects. Monitoring of rail defects, and the actions necessary to respond to them when they are detected, are both important elements of rail maintenance.” which is an example of a measured characteristic being based on the date of manufacture
also see page 147 for “Bridge”: “A bridge carries a road or railway across a river, a valley or another obstacle. Therefore, it carries the direct loads imposed by rail traffic. The bridge deteriorates by ageing, corrosion and other 'environmental' factors. Deterioration and economic life of a bridge significantly depend on the intensity of use. Metal bridges are particularly liable to fatigue. This leads to frequent component replacement or even full-scale 
performing, based on at least a maximum time duration between 6successive maintenance activities, a random initialization(Budai, chapter 5, section 5.2, ¶ 2 teaches “The PMSP can be defined as follows. Consider a set of routine maintenance activities and projects over a finite planning horizon which is divided into a number of periods (e.g. weeks, months). For each routine work the planning cycle and the age is known. The planning cycle is equal to the maximum number of time periods between two consecutive executions. The age is defined as the number of time periods elapsed since the routine work was carried out for the last time. The duration, the earliest and latest possible starting times of each project are known as well...” then see § 5.3.2.2, including step 1 which teaches “In Step 1, the initial population for the PMSP is created randomly in the following way. For routine works, the executions are determined by choosing at random a number between three-quarters of the planning cycle and the entire planning cycle. For the first execution from this selected number, the age will be subtracted in order to not violate the planning cycle restriction. If this number is negative, the first week is chosen. For projects, since the duration is fixed, choosing a starting period is sufficient. This period is chosen at random in the set of possible starting points, but taking into account that each project has to be finished before the end of the planning period.” – in other words, this teaches that the random set of maintenance times, i.e. the “executions” for “routine works” is randomly selected based on the length of the “planning cycle” wherein the “planning cycle” is the “maximum number of time periods between two consecutive executions” – i.e., the random initialization of maintenance times is based on the maximum time duration between successive maintenance activities [i.e., executions] wherein the “planning cycle” are “periods” of time, “e.g. weeks, months” – for relevance, this is describing a “genetic algorithm” similar to Khouzani and as per the title and abstract is for “Scheduling Railway Infrastructure Maintenance”, similar to Khouzani)
252628wherein estimating the model parameters based on the combined 29degradation and maintenance model ..., a number of inspections, the given 32inspection time, and (Budai, as cited below teaches in summary that for creating a schedule [such as using the technique of a combined degradation and maintenance model of Khouzani] the schedule includes “inspections” as normal “jobs”, e.g. page 76, ¶ 3 “The preventive maintenance activities consist of small routine works and projects. The routine works (e.g. inspections or small repairs) are short, but frequent. They are scheduled from once per month to once in a year.”), i.e. that the schedule determined by the model indicates the number and frequency of inspections over the entire schedule [e.g., an annual inspection on a 7 year schedule is 7 inspections], and as the schedule includes inspections this would also indicate the time of each inspection, and Budai further teaches that inspections are used to determine the condition of the rail, e.g. by a measurement, which is used as part of the degradation model [value of  a measured characteristic is indicated by the model at the given inspection time] – 
 for clarification on what page 76 ¶ 3 is teaching - see page 9, section “Type of railway infrastructure maintenance” teaches that “routine...maintenance works consist of inspections and small repairs...” wherein “inspections of the track are general performed at regular intervals”, i.e. that a maintenance model includes tasks for inspections as part of the schedule [this includes scheduling inspections at certain times] and wherein the inspections are 
comparing an average change in maintenance 53times over all the physical assets... between the54 initial set of maintenance times and the updated set of maintenance times...(Budai, page 76, ¶ 3 teaches that “Initially, Budai et al. (2006) started to study the preventive maintenance scheduling problem (PMSP) for railway infrastructure, where a schedule for preventive maintenance activities has to be found for one link such that the sum of the track possession costs and maintenance costs is minimized. The possession costs are mainly determined by the possession time, which is the time that a track is required for maintenance ” – in other words, the objective function is based on the change in maintenance times [the track possession costs which represents “the time that a track is required for maintenance” – taken in combination with the average change of TQI used in Khouzani, it would have been obvious to use the average change in the track possession costs/maintenance times as the objective to minimize [see Khouzani, as cited above] because this would have minimized the amount of downtime for a specific track segment [i.e. when it “cannot be used for railway traffic”, Budai, as cited on page 76], to further clarify: page 80, ¶1 teaches “The goal of the PMSP is to schedule the given set of routine maintenance works and projects, such that the sum of track possession costs, maintenance costs and the penalties paid for too early executions is minimized [i.e., this is part of the objective function being minimized].”, for more clarification see page 60 section 4.3, ¶ 2 “The PMSP can be defined as follows. Given a set of routine activities and projects, we like to schedule them such that the track possession costs and the maintenance costs are minimized” [the genetic/memetic algorithm of chapter 5 is for solving the PMSP problem see pages 76-77, and page 78 ¶ 2], – the track possession cost is the cost of possessing a track and “are mainly determined by possession time” [maintenance time] (see page 76 ¶ 3)
in regards to this being a change greater than a predetermined threshold – see section 5.3.3 which teaches using a “memetic algorithm” which is “a variant of the genetic algorithm” using “local search techniques” then see section 5.3.3.1 # 3 “If the best neighbor is better than the current solution then return to step 1. If the original solution is better than all its neighbors, the local optimum is found and the algorithm terminates as well.”, in other words the termination criteria is that the average change in the cost function, including the possession ......

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Khouzani et al. on using a genetic algorithm to combine maintenance/degradation models to predict an optimum maintenance schedule for a railroad with the teachings from Budai on constraining the time durations between successive activities for use in a genetic algorithm, or variant thereof and modifying the objective function to account for track possession costs. The motivation to combine would have been that “Clustering multiple maintenance activities in the same period leads to a reduction in the possession costs, since execution of a group of works requires only one track possession. Moreover, since maintenance works often require one or more set-up activities, such as crew and equipment travelling, carrying out multiple works simultaneously results in significant savings in the set-up costs.” (Budai, section 5.2), i.e. that by modifying the constraints and objective function the resulting schedule would have resulted in a “significant savings in the set-up costs”. 

Khouzani, as modified by Budai, does not explicitly teach assigning the assets into clusters, i.e.:
	3assigning physical assets into one or more clusters based on measured 4characteristics for the physical assets;
... assigned 8to a first cluster of the one or more clusters
...assigned to the first cluster

Soleimanmeigouni teaches:
	3assigning physical assets into one or more clusters based on measured 4characteristics for the physical assets;(Soleimanmeigouni, page 98, column 2, ¶ 5, teaches “Constant equal length sections are usually considered for planning track maintenance activities, but a more efficient method is to cluster sections based on their structural, environmental, and operational characteristics, to make practically optimal segmentation and for effective use of service windows”, in summary Soleimanmeigouni teaches that degradation modelling for a physical asset such as railways includes clustering the sections of track based on various measured “characteristics”)
... assigned 8to a first cluster of the one or more clusters (Soleimanmeigouni, as cited above, teaches clustering the assets – it would have been obvious to develop a schedule for each cluster as this provides “effective use of service windows”)
...assigned to the first cluster (Soleimanmeigouni, as cited above, teaches clustering the assets – it would have been obvious to develop a schedule for each cluster as this provides “effective use of service windows”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Khouzani, as modified above, on using a genetic algorithm, or variant thereof, to determine an optimal maintenance schedule for a track with the teachings from Soleimanmeigouni on using optimization to determine an optimal inspection schedule and for clustering the segments based on various characteristics. 

Regarding Claim 2 
Khouzani teaches:
1The method of claim 1, wherein performing 2the random initialization of the set of maintenance times is 3further based on constraints associated with each physical asset, and 4wherein a constraint includes a minimum time duration between successive 5maintenance activities. (Khouzani, page 4, column 1, ¶ 3, teaches a constraint includes “The machines deployed for tamping are daily rented (for 4 h from 12:00 to 4:00 a.m. when the track is not in use). They can tamp and regulate only 500 m of track in this time period.” [minimum time duration as work can only occur in these hours] Thus, to run tamping for 1 km over 2 days, a total of 8 h and 180 million Rials is approximately required.”, furthermore see page 4 column 2 ¶ 2 which teaches “The maximum value for the track-quality index is assumed to be 15 [as a constraint]” and see equation 4 – no segment is allowed to have a TQI higher than this value, constraining the maximum period between repairs as the algorithm will have to ensure two successive repairs before this is violated, the tamping constraint forms the minimum time duration as tamping can only be done in 4 hour blocks for each 500 m of track, i.e. at 
1
Regarding Claim 5
Khouzani teaches:
The method of claim 1, further comprising:
	2determining a maximum number of maintenance times for 3each physical asset assigned to the first cluster, wherein the maximum number of 4maintenance times exists. (Khouzani, page 4, column 2, ¶ 1, teaches for an example problem “So, a chromosome representing a solution of this problem contains number of sections (i.e., 39) multiplied by the number of time periods, assumed as 6 years herein. Therefore, the chromosome dimension is 39 × 6 and the total of feasible solutions are equal to 239×6”, i.e. all possible maintenance times are determined and subject to a maximum number, in other words the system determines a maximum number of maintenance times for each section to limit the design space – for more clarification see table 5, for each asset there is a maximum of 1 time per year for each asset, e.g. for 6 years of planning there is a maximum number of 6 for each of the 39 sections [i.e. the 39x6])
1
Regarding Claim 6 

The method of claim 1, wherein the physical 2assets are railway tracks, and wherein the method further comprises: (Khouzani, pager 3, section “Track Geometrical Degradation Model” teaches the assets for modelling is a track that is divided into segments)
	3dividing the railway tracks into track segments of predetermined lengths;(Khouzani, pager 3, section “Track Geometrical Degradation Model” teaches the assets for modelling is a track that is divided into segments of “1 km each”)

Soleimanmeigouni teaches:
	4and 5wherein assigning the physical assets into the one or more clusters 6comprises assigning the track segments into the one or more clusters based on 7measured characteristics for the track segments. (Soleimanmeigouni, page 98, column 2, ¶ 5, teaches “Constant equal length sections are usually considered for planning track maintenance activities, but a more efficient method is to cluster sections based on their structural, environmental, and operational characteristics, to make practically optimal segmentation and for effective use of service windows”)

Regarding Claim 7
Khouzani, as taken in combination above, teaches:
1The method of claim 1, wherein the 2physical assets are railway tracks, track segments, or bridges, and wherein a 3measured characteristic for a physical asset is based on one or more of: (Khouzani, page 3, section “Track Geometrical Degradation Model” teaches the assets for modelling is a track that is divided into segments, also see Budai appendix A which teaches “Bridges” is part of “railway infrastructure”)
	4a period of time (Khouzani, page 3, column 2, ¶ 3, teaches “track-quality index was calculated during each month” [period of time of a month]);
	a manufacturer or owner of the respective physical asset(Khouzani, page 3, section “Data Collection” teaches the data includes the manufacturer of the track);
	a temperature or climate of the area surrounding the respective physical asset (Khouzani, page 2, section “Problem Statement and Methodology” ¶ 1 teaches “The scope of this research is limited to the current condition of the Tehran, Iran subway in terms of traffic load, rail type, ballast, and weather conditions”);
	an amount of usage of the respective physical asset, including a weigh and speed of freight or other vehicles traveling over the respective physical asset (Khouzani, page 3, section “Data Collection” teaches the data includes “speed of trains” and “average axial load” of the trains along with usage patterns);
	a location of the respective physical asset (Khouzani, page 2, section “Problem Statement and Methodology” ¶ 1 teaches “The scope of this research is limited to the current condition of the Tehran, Iran subway in terms of traffic load, rail type, ballast, and weather conditions”); and 
	a geometry of the respective physical asset in relation to other physical assets (Khouzani, page 3, section “Track Geometrical Degradation Model” teaches “The track was .

1Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 1 above. As to the distinction in statutory category: Khouzani page 7 column 1 ¶ 1 as cited above which teaches “it is essential to apply simulation software”[ with a computer with a memory and processor].

1Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 2 above.
8AM Amendment D PARC-20160574US01 (Final OAR).doc
Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 5 above.
1
Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 6 above
1
Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 7 above

Regarding Claim 15.


Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 2 above
11
Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above
11
Regarding Claim 21.
Khouzani teaches:
	The storage medium of claim 15, wherein 2the physical assets are railway tracks, track segments, or bridges, and wherein the 3method further comprises:(Khouzani, pager 3, section “Track Geometrical Degradation Model” teaches the assets for modelling is a track that is divided into segments)
	4dividing the railway tracks into track segments of predetermined lengths;(Khouzani, pager 3, section “Track Geometrical Degradation Model” teaches the assets for modelling is a track that is divided into segments of “1 km each”)

Soleimanmeigouni teaches:
4and 5wherein assigning the physical assets into the one or more clusters 6comprises assigning the track segments into the one or more clusters based on 7measured characteristics for the track segments. (Soleimanmeigouni, page 98, column 2, ¶ 5, teaches “Constant equal length sections are usually considered for planning track maintenance activities, but a more efficient method is to cluster sections based on their structural, environmental, and operational characteristics, to make practically optimal segmentation and for effective use of service windows”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langham et al., “Optimizing the Maintenance Program for Rio Tinto Iron Ore’s Train Wheels”, 2013 – see the abstract, see page 22 ¶¶ 2-3
Stratman, “RELIABILITY AND CLUSTERING TECHNIQUES FOR INSPECTION OPTIMIZATION OF LARGE POPULATIONS”, August 2007, PhD Dissertation, Vanderbilt University - page 4, ¶ 1: “Using collected railroad wheel data, the entire population of railroad wheels was divided into clusters based on similarities represented through feature values. ...” then see page 46 and table 1 – “All of the samples contain a failed/safe feature value which is used to identify the critical clusters once the clusters are formed by identifying the clusters with the highest percentages of failed wheels”  - see page 47 for more clarification, also see page 1 ¶ 2 and page 6 ¶ 1 which clarify “railroad wheels” is merely an example application
Teplinksky et al., US 2018/0267506 – see the abstract and ¶ 98
Zyglowicz et al., US 2014/0365191 – see the abstract and ¶ 103
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147